Citation Nr: 1000400	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-25 040	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to March 
1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2008 rating action that denied service connection 
for hypertension.

In December 2008, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of February 2009, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claim on appeal has not been 
accomplished.

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In February 2009, the Board remanded the issue on appeal to 
the RO afford the Veteran a VA examination and to obtain 
medical opinions, accompanied by a discussion of the clinical 
evidence on file, and a clear explanation of the reasons and 
bases for the opinions provided.  The Veteran was afforded a 
VA examination at the Marion, Indiana VA Medical Center 
(VAMC) by S. D. Poe, D.O., in June 2009, but in December 2009 
written argument the veteran's representative stated that the 
examiner failed to provide all the medical opinions requested 
by the Board.  After appellate review, the Board concurs with 
the veteran's representative's contentions.  

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  Inadequate medical evaluation frustrates judicial 
review.  Hicks v. Brown,  8 Vet. App. 417, 422 (1995).  Under 
the circumstances, the Board finds that this case must thus 
be remanded to the RO to obtain a supplemental statement from 
Dr. Poe at the Marion VAMC to resolve the issue on appeal.  
The RO is advised that a new examination of the Veteran is 
not necessary unless Dr. Poe is unable to furnish the 
additional information without another examination of the 
Veteran, or Dr. Poe is unavailable, and a new examination by 
another physician is necessary.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should return the claims 
folder to S. D. Poe, D. O., at the 
Marion, Indiana VAMC for a detailed 
medical statement to supplement his prior 
June 2009 medical opinion regarding the 
etiology of the veteran's current 
hypertension.  

Dr. Poe should specifically review the 
evidence in the claims folder and render 
an opinion for the record as to whether 
it is at least as likely as not (i.e., 
there is at least a 50% probability) that 
the veteran's hypertension which existed 
prior to his military service (a) 
increased in severity during service, and 
if so, (b) whether such increase in 
disability was due to the natural 
progress of the condition.  If any pre-
existing hypertension disability is found 
to have increased in severity during 
service, the physician should 
specifically address the matter of 
whether the underlying disability, as 
opposed to just the symptoms, worsened 
during service.     

In reaching his opinion, Dr. Poe should 
provide a detailed discussion of the 
veteran's documented medical history and 
assertions, and set forth the complete 
rationale for the conclusions and opinion 
reached in a printed (typewritten) 
report.  

2.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.
 
4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

